DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 22-35 are presented for allowance. 

3.	Claims 1-21 have been canceled, and claims 22, 29, 31, 33 and 34 have been amended.

4.	This allowance of application 16/556705 is in response to Applicant’s claim amendments and remarks filed on October 4, 2021.

5.	On October 4, 2021, Applicant amended specification [0017] by adding “that network hostname points to the CDN, and that hostname is then resolved through the CDN name service.” This feature is supported by at least Stevens et al. (US 9736271, application 14/135172 filed December 19, 2013, AIA ) in col 3 lines 4-10.  Stevens was published on August 15, 2017 and was filed on December 19, 2013.  As agreed/directed by USPTO Quality Assurance Specialist (QAS), Stevens has not been stated/referenced on the ADS to establish the effective filing date of December 19, 2013 for application 16/556705.

Claim Interpretations

6.	Claim 22 recites “persistent connection.”  Instant specification nowhere states “persistent.”  Provisional application 62/608907 [0039] states “the ‘tunnel’ referred to above is preferably a persistent TCP connection secured by TLS.”  A brief search reveals Varnish Software, Whatis.com, and Microsoft Computer Dictionary (5th edition, 2002).
	
According to Varnish Software, “session persistence is a means of directing a client request(s) to the same, single backend server for the duration of that session.  This kind of persistence is also referred to as a ‘sticky session’.”

According to WhatIs.com, “a persistent connection (HTTP persistent connection) is a network communication channel that remains open for further HTTP requests and responses rather than closing after a single exchange.”  “HTTP has a persistent connection function that allows the channel to remain open rather than be closed after a requested exchange of data.  TCP is a connection-oriented protocol:  It starts a connection after confirmation from both ends that they are available and open to a data exchange.  In a non-persistent connection, the channel closes when one host signals that it wants to end communications or when a certain amount of time has elapsed with no exchange of data.  To maintain a persistent connection, TCP keep-alive packets are sent to prevent the connection from timing out.”  “Persistent connections are also called HTTP keep-alive or HTTP connection reuse.” 

According to Microsoft Computer Dictionary, “persistent connection” is defined as “a connection to a client than remains open after a server sends a response.  Included in HTTP 1.1 and similar to the Netscape HTTP 1.0 Keep-Alive extension, persistent connections are used to improve Internet efficiency and performance by eliminating the overhead associated with multiple connections.”

These explanations/definition/interpretations are applied to all the claims.

7.	Claim 22 recites “first application.”  The recited “first application” is a broader version of the specification’s “connector application.”

8.	Claim 22 recites “forward request.”  Applicant’s remarks (pages 12-13 of Remarks) provides US 7376716, US 966747, and US 9648125 that use the “forward request” feature.  IDS filed on November 30, 2020 presents various European Search Reports that present D1 and D2 references.  Per Applicant’s remarks, the D1 reference is Dan Carley, the D2 reference is Peterson et al. (US 9384074, “Redirecting service calls using endpoint overrides”), and the D3 reference is Wiston (US Pub 20170126538).  Since the instant specification  nowhere states “redirect,” a brief search revealed Baeldung.  

Baeldung explains the difference between “forward” (“forwarded requests”) and “redirect” (“redirected requests”) and provides a listing of their differences.  In conclusion, Baeldung explains “forwarding and redirecting are both about sending a user to different resources, although they are quite different semantics.”  Hence, “forward request” is not the same as “redirect.”  

Instant specification (filed on August 30, 2019) [0004] states “if not, it can issue a forward request to obtain the content from an origin server,” “or, cache parent may pass the forward request on to the origin if there is another cache miss,”  [0021] states “when it needs to issue a forward request to fetch content,” [0040] states “it forwards the request to the CDN server 220,” [0044] states “connector application 208 then routes the forward request to the test origin server 312” and “the CDN server 220 can simply send the forward request directly back to the connector application 208 via the tunnel gateway,” [0045] states “note that if the cache parent 224 was involved in the forward request chain, then the cache parent can receive the content back from the test origin,” [0059] states “the tunnel gateway 206 forwards the request to a CDN server,” and [00102] states “when the CDN server 220 is issuing a forward request to fetch content from the test origin 212 in a proxy operation.”  

The explanations provided by the instant specification and Baeldung provide an interpretation for the recited “forward request.”

Reason for Allowance

9.	Claim 22 of the present invention is directed towards testing integration of an origin of a content provider with a content delivery network (CDN).  Independent claim 22 identifies the following uniquely distinct combination of features:
testing integration of an origin infrastructure of a content provider with a content delivery network (CDN), the CDN having a plurality of servers, the CDN delivering content on behalf of the content provider
providing a first application that runs inside an enterprise network of the content provider
provisioning the first application with one or more test environment identifiers (TEIs)
establishing a persistent connection that extends from the first application, through a firewall of the enterprise network, to the CDN
at the first application, receiving a test request, from a second application comprising a test client application inside the content provider enterprise network, and labeling said test request with a TEI corresponding to a configuration associated with the content provider
sending the test request labeled with the TEI to a production server in the CDN, the production server simultaneously handling production traffic for the content provider at least by delivering content on behalf of the content provider
with the production server, and based at least in part on the TEI, applying the configuration to the test request
based at least in part on the applying of the configuration and based on the TEI, the production server generating a forward request to obtain particular content necessary to respond to the test request, and directing the forward request to the first application via the persistent connection
with the first application, addressing the forward request to the origin inside the enterprise network, the origin being identified in a local configuration installed in the first application
(specification [0004]) if so, it can serve the request from the cache.  If not, it can issue a forward request to obtain the content from an origin server
(specification [0021]) testing the integration of a content provider's origin infrastructure with a content delivery network (CDN)
(specification [0043]) CDN server 220 applies the test configuration and determines it does not have the content.

10.	Claim 29 of the present invention is directed towards a system testing integration of an origin server application with content delivery network (CDN).  Independent claim 29 identifies the following uniquely distinct combination of features:
A.	one or more computers associated with a content provider and located on an enterprise network behind an enterprise firewall from the Internet, the one or more computers comprising circuitry forming one or more processors and memory holding instructions for execution on the one or more processors to run a first application, a second application which comprises a test client application, and a third application which comprises an origin server application
B.	a content delivery network (CDN), the CDN having a plurality of servers for delivering content on behalf of a content provider associated with the origin server application, the CDN comprising one or more servers deployed on the Internet and outside the enterprise firewall
C.	the memory of the one or more computers associated with the content provider further holding instructions for execution on the one or more processors to operate the one or more computers to:
** run the first application inside an enterprise network of the content provider
** provision the first application with one or more test environment identifiers (TEIs)
** maintain a persistent connection that extends from the first application, through a firewall of the enterprise network, to the CDN
** at the first application, receive a test request that is from the test client application inside the enterprise network, and labeling said test request with a TEI corresponding to a configuration associated with the content provider
** send the test request labeled with the TEI to a production server in the CDN, the production server simultaneously handling production traffic for the content provider at least by delivering content on behalf of the content provider
D. the production server of the CDN comprising circuitry forming one or more processors and memory holding instructions for execution on the one or more processors to:
** with the production server, and based at least in part on the TEI, applying the configuration to the test request
** based at least in part on the applying of the configuration and based on the TEI, the production server generating a forward request to obtain particular content necessary to respond to the test request, and directing the forward request to the first application via the persistent connection
E.	the memory of the one or more computers associated with the content provider further holding instructions for execution on the one or more processors to operate the one or more computers to:
** with the first application, address the forward request to the origin server application inside the enterprise network, the origin server application being identified in a local configuration installed in the first application
F.	the system thereby testing integration of the origin server application with the CDN
(specification [0004]) if so, it can serve the request from the cache.  If not, it can issue a forward request to obtain the content from an origin server
(specification [0021]) testing the integration of a content provider's origin infrastructure with a content delivery network (CDN)
(specification [0043]) CDN server 220 applies the test configuration and determines it does not have the content.

11.	Regarding allowed claims 22 and 29 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:

Rawlins et al. (US Pub 20090307763) [0005] [0020] [0021] [0030] [0033] [0034] [0049] [0053] [0054] [0055] teach tests in an enterprise network.

Markande et al. (US Pub 20140026122) [0021] [0028] [0037] [0048] [0061] [0062] [0063] [0066] [0067] teach a testing services provider, a cloud–based testing system, and an application under test (AUT) to be subjected to test loads.

Swildens et al. (US Pub 20020052942) teach [0009] [0011] [0018] [0036] [0048] [0049] [0050]-to-[0054] [0080] [0084] [0407] [0065] [0070] [0076] [0080] teach a content delivery and global traffic management network system.  The system provides efficiently distributed network traffic to content servers by load balancing requests among servers.  Local server resources are tested.  

Carley, (“CDN acceptance testing for GOV.UK”, 2014) page 1 teach “the infrastructure of today should have the same qualities of any good software project, such as version control and testing” and “a simple test runner that would repeat the process many times and report the observations.” Page 6 teach “the X-Forwarded-For request header, while not part of the office specification, is commonly used to convey the IP address of the original client and any intermediary proxies.”

Peterson et al. (US 9384074) (9) (21) (29)-to-(31) teach redirecting service calls.  Redirecting to an alternative service, such as a test version of a service, without affecting operation of other components.  And, integration testing.

Pallemulle et al. (US 9609042) col 1 lines 22-31, col 2 lines 22-29, col 6 lines 58-62 teach content providers, test requests, and CDN.

Blumofe et al. (US Pub 20120096106) [0009] [0020] [0029] [0031] [0033] [0034] [0039] [0040] teach a content delivery network (CDN) and tests.

Saha et al. (US Pub 20060037016) [0017] [0080] [0084] [0085] [0090]-to-[0095] teach to validation test identifiers and to validate a system environment for an application.  A test host environment may be modeled for an anticipated configuration of host system.

Conan et al., (US Pub 20010012986) [0007] [0012] teach a test request including an identifier for selecting test data from a test bucket.  

Baeldung teach “forward” versus “redirect”.

According to CDNetworks, “an origin server is a computer that runs programs designed to listen to and respond to incoming requests or traffic.  It contains the original version of the web page and is responsible for delivering the content to end users when requested.” 

12.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above are a novel combination.  The specification (features highlighted in bold above) provide explanation/clarification to some critical features (e.g., testing integration, forward request, configuration).  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	November 30, 2021